DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 2-4 and 10-11 and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected embodiment (Fig. 7), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 28, 2021.

Examiner Note
In claims 5-6, 12, and 14, “output line” is used to denote different lines. This may result in indefiniteness issues if any of these dependent claims are incorporated into independent claims 1 and 9. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 12, and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "an inlet thereof" in lines 8-9.  The claim already establishes “a bypass line having an inlet”, and it is unclear whether applicant is reciting an inlet for the drain line, an 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-7, 9, 12 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Waddleton (US 2018/0072402).
	In regards to claim 1, Waddleton discloses a propeller control unit (PCU) comprising: 
a pitch angle actuator (24); 
a valve (26A) operable to selectively fluidly connect the pitch angle actuator with a source of oil (15) for controlling pitch angles of blades of a propeller (par. 18) and with a drain line (I, portion of return system 13 downstream of 13E) for draining oil out of the pitch angle actuator for feathering the blades; and 
a bypass line (II) having an inlet (at A) hydraulically between the valve (see Figs. 2-3) and an inlet of the drain line (at output of 13E), the bypass line having an outlet hydraulically between the inlet of the drain line and an outlet of the drain line (see annotated portion of Fig. 2).

    PNG
    media_image1.png
    495
    356
    media_image1.png
    Greyscale

Annotated Figure 2 of Waddleton (US 2018/0072402)
	In regards to claim 6, Waddleton discloses a servo valve (30) between the source of oil and the valve, an output line (III, above) fluidly connecting the servo valve to the inlet of the drain line (I), the bypass line bypassing a connection point (at 13E) between the output line and the inlet of the drain line (see annotated Fig. 2 above).
In regards to claim 7, Waddleton discloses the valve is fluidly connected to the drain line via a valve output line (III, above), the bypass line stemming from the valve output line.
In regards to claim 9, Waddleton discloses a propeller control unit (PCU) comprising: 
a pitch angle actuator (24);
a drain line (I, portion of return system 3 downstream of 13E);
a valve (26A) fluidly connected to the pitch angle actuator, the drain line, and to a source of oil (15), the valve operable in a first configuration in which oil circulates from the source of oil to the pitch angle actuator through the valve and in which the pitch angle actuator is fluidly disconnected from the drain line (Fig. 3), and a second configuration in which fluid communication between the source of oil and the pitch angle actuator via the valve is limited and in which the pitch angle actuator is fluidly connected to the drain line (not shown with valve body of feather valve 26A shifted to the left); and 
a bypass line (II) having an inlet (at A) in fluid communication with the pitch angle actuator (via return system 13) upstream of the drain line (I) and downstream of the valve (Fig. 2), and an outlet connected to the drain line (Fig. 2) downstream of an inlet (of the drain line I shown in annotated Fig. 2 below) thereof.

    PNG
    media_image1.png
    495
    356
    media_image1.png
    Greyscale

Annotated Figure 2 of Waddleton (US 2018/0072402)

In regards to claim 15, Waddleton discloses the valve is fluidly connected to the drain line via a valve output line (III, above), the bypass line stemming from the valve output line.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waddleton (US 2018/0072402).
	Waddleton discloses a cross-sectional area of the bypass line (II) which provides for flow if the filter 13E becomes clogged, and a cross-section area of the valve output line (III), however does not disclose the cross-sectional area of the bypass line relative to the cross-sectional area of the valve output line. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the cross-sectional area of the bypass line being greater than the cross-sectional area of the valve output line, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
	Furthermore, obviousness is also supported since it has been held that changes in size/proportion and changes in shape are not patentable (MPEP 2144.04(IV)(A)). In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 111 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal .

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Note that “output line” in claims 5 and 14, may raise indefiniteness issues in claims 6 and 12 if incorporated into claims 1 and 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Waddleton (US 2017/0361919) discloses a propeller control unit with a bypass at a filter 13E in a return system 13. Danielson (US 2013/0280065) discloses propeller control system with a return having a bypass line 42 for a flow restriction 150.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE M PRAGER whose telephone number is (571)270-1412. The examiner can normally be reached M-F 9-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 5712721051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE M PRAGER/Examiner, Art Unit 3745                                                                                                                                                                                                        
1/11/2022



/J. Todd Newton, Esq./Primary Examiner, Art Unit 3745                                                                                                                                                                                                        1/14/2022